SUSPENSION ORDERED.
PER CURIAM.
[¶ 1] Jon C. Stevenson was suspended from the practice of law in the state of Colorado for a period of 60 days. Under Rule 4.4, N.D.R. Lawyer Discipl., governing reciprocal discipline, a certified copy of the suspension was filed with the Disciplinary Board of the Supreme Court on May 7, 1999. Notice and Order under Rule 4.4(B)(2), N.D.R. Lawyer Discipl., was personally served on Mr. Stevenson on June 23, 1999. Mr. Stevenson did not respond.
[¶ 2] The Disciplinary Board considered this matter at its regularly scheduled meeting on March 20, 2000, and on March 27, 2000, filed its Report recommending Mr. Stevenson receive the same discipline, 60 days suspension, as imposed by the state of Colorado. The Disciplinary Board further recommended that Mr. Stevenson be required to petition for reinstatement under Rule 4.5, N.D.R. Lawyer Discipl. The Report of the Disciplinary Board is submitted to the Court under Rule 4.4(D), N.D.R. Lawyer Discipl. No briefs have been filed in this matter. The Court considered the matter, and
[¶ 3] ORDERED, the Report of the Disciplinary Board is ADOPTED.
[¶ 4] IT IS FURTHER ORDERED, Mr. Stevenson be immediately suspended from the practice of law for 60 days upon his application for reinstatement under Rule 4.5, N.D.R. Lawyer Discipl.
[¶ 5] Dated.at Bismarck, North Dakota, this June 7, 2000.
[¶ 6] GERALD W. VANDE WALLE, C.J., WILLIAM A. NEUMANN, DALE V. SANDSTROM, MARY MUEHLEN MARING, CAROL RONNING KAPSNER, JJ., concur.